In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Glover, J.), dated September 17, 2003, which denied their motion for summary judgment on the issue of liability. ■
Ordered that the order is affirmed, with costs.
In response to the plaintiffs’ prima facie showing of entitlement to judgment as a matter of law on their motion for summary judgment on the issue of liability, the defendants proffered sufficient evidence to raise a triable issue of fact as to whether the vehicle driven by the defendant Guy Lombrozo and owned by the defendant Har Tzion, Ltd., struck the plaintiffs’ vehicle (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Winegrad v New York Univ. Med Ctr., 64 NY2d 851 [1985]). Smith, J.P., Krausman, Adams and Skelos, JJ., concur.